


Exhibit 10.2














SUPPLEMENTAL BENEFIT PLAN


FOR EMPLOYEES OF


THE BOEING COMPANY




























AS AMENDED AND RESTATED
EFFECTIVE MARCH 1, 2014

















--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I Introduction
1


ARTICLE II Definitions
2


 
2.1
Account
2


 
2.2
Affiliate or Subsidiary
2


 
2.3
Authorized Period of Absence
2


 
2.4
Base Salary
2


 
2.5
Beneficiary
2


 
2.6
BCERP
2


 
2.7
Board of Directors
2


 
2.8
Code
3


 
2.9
Committee
3


 
2.1
Company
3


 
2.11
Company Matching Contribution
3


 
2.12
Compensation
3


 
2.13
Contribution Credit
3


 
2.14
DC SERP Benefit
3


 
2.15
Deferral Contribution
3


 
2.16
Deferral Election
4


 
2.17
Deferred Compensation Plan
4


 
2.18
Earnings Credits
4


 
2.19
Eligible Employee
4


 
2.2
Employee
4


 
2.21
Executive Company Contribution
4


 
2.22
Executive Incentive Pay
4


 
2.23
FSP
5


 
2.24
Layoff Period
5


 
2.25
Participant
5


 
2.26
Plan
5


 
2.27
Plan Year
5


 
2.28
PVP
5


 
2.29
Restoration Benefit
5


 
2.30
SBP Company Contribution
5


 
2.31
Separation from Service
6


 
2.32
SERP
6


 
2.33
Service
6


 
2.34
Specified Employee
6


 
2.35
Transition Benefit
6


 
2.36
Unforeseeable Emergency
7


 
2.37
VIP
7


ARTICLE III Restoration Benefit Eligibility and Benefits
8


 
3.1
Restoration Benefit Eligibility
8


 
3.2
Restoration Benefit Participation
9




i

--------------------------------------------------------------------------------




 
3.3
Deferral Contributions
10


 
3.4
Company Matching Contributions
10


 
3.5
SBP Company Contributions
11


 
3.6
Vesting
13


 
3.7
Cancellation of Deferral Election Due to Unforeseeable Emergency
13


ARTICLE IV Executive Company Contribution Eligibility and Benefits
14


 
4.1
Executive Company Contribution Eligibility
14


 
4.2
Executive Company Contribution Participation
14


 
4.3
Executive Company Contribution Benefits
15


 
4.4
Executive Company Contribution Vesting
16


ARTICLE V DC SERP Eligibility and Benefits
18


 
5.1
DC SERP Eligibility
18


 
5.2
DC SERP Participation
19


 
5.3
DC SERP Benefits
19


 
5.4
DC SERP Vesting
21


 
5.5
DC SERP Forfeiture Rules
24


ARTICLE VI Distributions
26


 
6.1
Form and Timing of Distribution
26


 
6.2
Death Benefits
30


 
6.3
Rehires
30


ARTICLE VII Accounts
34


 
7.1
Participant Accounts
34


 
7.2
Earnings Credits
34


 
7.3
Investment Election Changes and Restrictions
36


 
7.4
Missing Participants and Improper Credits
36


ARTICLE VIII Administration
37


 
8.1
Plan Administration
37


 
8.2
Claims Procedure
37


ARTICLE IX Amendment and Termination
38


ARTICLE X Miscellaneous
39


 
10.1
No Employment Rights
39


 
10.2
Anti-Assignment
39


 
10.3
Unfunded Status of Plan
39


 
10.4
Delays in Payment
39


 
10.5
Involuntary Inclusion in Income
39


 
10.6
Compliance With Code Section 409A
40


 
10.7
Construction
40


 
10.8
Legal Action
40


APPENDIX A Excess Benefit Plan for the BSS Retirement Plan
41


APPENDIX B Plan Provisions Prior To January 1, 1999
49


 
B1.1
Eligibility and Benefits for BCERP Participants
49


 
B1.2
Eligibility and Benefits for FSP Participants
50






ii

--------------------------------------------------------------------------------




ARTICLE I
Introduction


The Supplemental Benefit Plan for Employees of The Boeing Company (Plan) was
originally established effective January 1, 1978 by The Boeing Company. The Plan
was amended and restated effective January 1, 2008 to comply with section 409A
of the Internal Revenue Code of 1986, as amended (Code). The Plan was
subsequently amended and restated as of January 1, 2009 for the purpose of
expanding the Restoration Benefit, and for the purpose of adding an Executive
Company Contribution and a DC SERP benefit.


The Plan provides three separate benefits: (i) the Restoration Benefit, (ii) the
Executive Company Contribution, and (iii) the DC SERP Benefit. The purpose of
the Restoration Benefit is to restore the benefits of certain employees under
The Boeing Company Voluntary Investment Plan, to the extent that these qualified
plan benefits are limited by sections 415 and 401(a)(17) of the Code. The
purpose of the Executive Company Contribution is to provide an additional
contribution to this Plan, equal to a percentage of the annual incentive plan
payments for a select group of management or highly compensated employees, in
lieu of a portion of the Company Contribution under the VIP. The purpose of the
DC SERP Benefit is to provide a supplemental retirement benefit for a select
group of management or highly compensated employees at level E-1 through E-3 who
are hired or rehired on or after January 1, 2009, and for certain management and
highly compensated employees who are hired or rehired before January 1, 2009.


For periods prior to January 1, 1999, the Plan also restored participants’
benefits under The Boeing Company Employee Retirement Plan and The Boeing
Company Employee Financial Security Plan, to the extent these benefits were
limited by sections 415 and 401(a)(17) of the Code. For the period January 1,
1987 through May 31, 1987, the Plan also restored benefits reduced by the
limitation on elective deferrals imposed by section 402(g)(1) of the Code.


It is intended that the Plan shall be an excess benefit plan as defined in
section 3(36) of the Employee Retirement Income Security Act of 1974 (ERISA) to
the extent benefits are paid in excess of the limits imposed by section 415 of
the Code. To the extent any part of the Plan is not an excess benefit plan, it
is intended that the Plan is an unfunded plan maintained primarily for the
purpose of providing deferred compensation to a select group of management or
highly compensated employees under sections 201(2), 301(a)(3), and 401(a)(1) of
ERISA.





1

--------------------------------------------------------------------------------




ARTICLE II
Definitions


2.1    Account


“Account” means the recordkeeping account established for each Participant in
the Plan, for purposes of accounting for Restoration Benefits (Deferral
Contributions, Company Matching Contributions, and SBP Company Contributions),
Executive Company Contributions, DC SERP Benefits, and the Earnings Credits
thereon.


2.2    Affiliate or Subsidiary


“Affiliate or Subsidiary” means a member of a controlled group of corporations
(as defined in Code section 1563(a), determined without regard to Code sections
1563(a)(4) and (e)(3)(c)), a group of trades or businesses (whether incorporated
or not) which are under common control within the meaning of Code section
414(c), or an affiliated service group (as defined in Code sections 414(m) or
414(o)) of which The Boeing Company is a part.


2.3    Authorized Period of Absence


“Authorized Period of Absence” means a leave of absence approved by the Company.


2.4    Base Salary


“Base Salary” means an Employee’s annual base rate of pay from the Company.


2.5    Beneficiary


“Beneficiary” generally means the person or persons designated by a Participant
under the VIP to receive any benefit payable from the VIP upon the death of the
Participant. If no designation is filed under the VIP, or if the designated
beneficiary does not survive the Participant, the default rules stated in the
VIP will apply.


2.6    BCERP


“BCERP” means The Boeing Company Employee Retirement Plan, as amended.


2.7    Board of Directors


“Board of Directors” means the board of directors of The Boeing Company.



2

--------------------------------------------------------------------------------




2.8    Code


“Code” means the Internal Revenue Code of 1986, as amended.


2.9    Committee


“Committee” means the Employee Benefit Plans Committee.


2.10    Company


“Company” means The Boeing Company, its successors in interest, and its
Affiliates and Subsidiaries.


2.11    Company Matching Contribution


“Company Matching Contribution” means the amount credited to a Participant’s
Account under Section 3.4.


2.12    Compensation


“Compensation” means a Participant’s Compensation as defined under the VIP, but
determined without regard to the limitation on Compensation under Code section
401(a)(17). In no event will Compensation include payments under any incentive
compensation plan, without regard to whether it is included in compensation
under the VIP.


2.13    Contribution Credit


“Contribution Credit” means the applicable percentage used to compute an
eligible Participant’s DC SERP Benefit under Article V.


2.14    DC SERP Benefit


“DC SERP Benefit” means the benefit provided under Article V, and Earnings
Credits thereon.


2.15    Deferral Contribution


“Deferral Contribution” means the portion of a Participant’s Compensation, if
any, that he or she elects to defer on a pre-tax basis under this Plan in
accordance with Section 3.3.



3

--------------------------------------------------------------------------------




2.16    Deferral Election


“Deferral Election” means the election made by an Eligible Employee to defer a
portion of his or her Compensation in accordance with Section 3.3.


2.17    Deferred Compensation Plan


“Deferred Compensation Plan” means the Deferred Compensation Plan for Employees
of The Boeing Company.


2.18    Earnings Credits


“Earnings Credits” means the adjustment to a Participant’s Account under
Section 7.2.


2.19    Eligible Employee


“Eligible Employee” means, with respect to any Plan Year, an Employee of the
Company who has satisfied the requirements of one or more of the following:
Section 3.1 with regard to the Restoration Benefit, Section 4.1 with regard to
the Executive Company Contribution, or Section 5.1 with regard to the DC SERP
Benefit.


2.20    Employee


“Employee” means any person who is employed as a common law employee by any
member of the Company.


2.21    Executive Company Contribution


“Executive Company Contribution” means the benefit provided under Article IV.


2.22    Executive Incentive Pay


“Executive Incentive Pay” means the amount awarded to the Participant under The
Boeing Company Elected Officer Annual Incentive Plan or the Incentive
Compensation Plan for Employees of The Boeing Company and Subsidiaries, or an
award made in lieu of awards under either of the foregoing plans. Executive
Incentive Pay will be counted solely to the extent attributable to performance
periods beginning on or after January 1, 2009.


Executive Incentive Pay deferred by the Participant under the Deferred
Compensation Plan will be deemed to have been paid as if those amounts had not
been deferred, for purposes of this Plan.



4

--------------------------------------------------------------------------------




2.23    FSP


“FSP” means The Boeing Company Employee Financial Security Plan, as amended.


2.24    Layoff Period


“Layoff Period” means the period beginning on the date a Participant is laid off
from employment with the Company and ending on the sixth anniversary of such
layoff.


2.25    Participant


“Participant” means an Eligible Employee who has elected to defer Compensation
or receive SBP Company Contributions under the Plan in accordance with Article
III, who is eligible to receive an Executive Company Contribution under Article
IV, who is eligible to accrue benefits under the DC SERP under Article V, or an
Employee or former Employee who has amounts credited to his or her Account.


2.26    Plan


“Plan” means this Supplemental Benefit Plan for Employees of The Boeing Company
as herein set forth, together with any amendments that may be adopted.


2.27    Plan Year


“Plan Year” means the calendar year.


2.28    PVP


“PVP” means the Pension Value Plan for Employees of The Boeing Company, as
amended.


2.29    Restoration Benefit


“Restoration Benefit” means the benefit provided under Article III, comprised of
Deferral Contributions, Company Matching Contributions and SBP Company
Contributions, as applicable, and Earnings Credits thereon.


2.30    SBP Company Contribution


“SBP Company Contribution” means the benefit provided under Section 3.5.



5

--------------------------------------------------------------------------------




2.31    Separation from Service


“Separation from Service” or “Separates from Service” means an Employee’s death,
retirement or termination of employment from the Company within the meaning of
Code section 409A. For purposes of determining whether a Separation from Service
has occurred, Affiliates and Subsidiaries are defined by using the language “at
least 80 percent” to define the controlled group under Code section 1563(a) in
lieu of the 50 percent default rule stated in Treasury Regulation
section 1.409A-1(h)(3).


A Separation from Service is deemed to include a reasonably anticipated
permanent reduction in the level of services performed by an Employee, to less
than 50 percent of the average level of services performed by the Employee
during the immediately preceding 36-month period.


2.32    SERP


“SERP” means the Supplemental Executive Retirement Plan for Employees of The
Boeing Company, as amended.


2.33    Service


“Service” means the Participant’s years of service with the Company, determined
in the same manner as the service time calculation under the Boeing Service
Awards Program procedure, in completed whole years.


2.34    Specified Employee


“Specified Employee” means an Employee who is a “specified employee” within the
meaning of Code section 409A. Specified Employee status is determined on the
last day of the prior Plan Year, to take effect as of April 1 of the Plan Year
for a 12-month period. Notwithstanding the foregoing, Specified Employees shall
be determined by including the employees whom the Company reasonably determines
to be the 75 top-paid officers of the Company rather than the 50 top-paid
officers as provided under Code section 416(i)(1)(A), to the extent permitted
under Code section 409A.


2.35    Transition Benefit


“Transition Benefit” means the contribution made by the Company under the VIP
that is identified as a Transition Benefit (or like term as used in the VIP)
under Section 4.10 of the VIP.



6

--------------------------------------------------------------------------------




2.36    Unforeseeable Emergency


“Unforeseeable Emergency” means “unforeseeable emergency” within the meaning of
Code section 409A, as determined by the Committee.


2.37    VIP


“VIP” means The Boeing Company Voluntary Investment Plan, as amended.

7

--------------------------------------------------------------------------------




ARTICLE III
Restoration Benefit
Eligibility and Benefits


3.1     Restoration Benefit Eligibility


An Employee is eligible to participate in the Restoration Benefit program for a
Plan Year if he or she satisfies each of the conditions described in (A)-(C)
below:


(A)
The Employee is eligible to participate in the VIP during the Plan Year.



(B)
The Employee is, during the Plan Year, a salaried Employee of the Company who is
not represented by a collective bargaining agent (or represented by a collective
bargaining agent where the terms of the collective bargaining agreement covering
such Employee specifically provide for coverage under the Plan).



(C)
As of October 1st of the prior Plan Year, the Employee’s Base Salary for the
prior Plan Year equaled or exceeded the amount calculated as follows (rounded
down to the nearest $1,000 increment):



The dollar limit imposed by section 415(c) of the Code for the prior Plan Year,
divided by the percentage equal to the sum of (i), (ii), (iii) and (iv), as
applicable.


(i)
The maximum percentage that an Employee can elect to contribute on a pre-tax or
after-tax basis under the VIP, for the prior Plan Year (or such other rate
approved by the Committee by October 1st to take effect under the VIP as of the
following January).



(ii)
The maximum percentage that an Employee can receive as an Employer Matching
Contribution under the VIP, for the prior Plan Year (or such other rate approved
by the Committee by October 1st to take effect under the VIP as of the following
January).



(iii)
The maximum percentage that the Employee can receive as a Company Contribution
or a Transition Benefit under the VIP, for the prior Plan Year (or such other
rate approved by the Committee by October 1st to take effect under the VIP as of
the following January), based on the Employee’s anticipated age at the end of
the Plan Year of participation.



(iv)
Solely with regard to an Employee who actively participates in the BSS
Retirement Plan, as amended (“BSS Plan”), the percentage of


8

--------------------------------------------------------------------------------




Participant Contributions made under Exhibit A of the BSS Plan, for the prior
Plan Year.


Effective March 22, 2003, participants in the Boeing Satellite Systems Voluntary
Savings Plan (the “BSS Voluntary Savings Plan”) became eligible to participate
in the VIP. Consequently, a former participant in the BSS Voluntary Savings Plan
who met the eligibility requirements of this Plan as of March 22, 2003 became
eligible for benefits under this Plan based upon his or her participation in the
VIP.


3.2     Restoration Benefit Participation


An Eligible Employee will become a Participant in the Restoration Benefit
program when he or she elects to defer Compensation for a Plan Year, by
executing and delivering a timely Deferral Election in accordance with
subsections (A)-(C) below. Deferral Contributions and Company Matching
Contributions are described in Sections 3.3 and 3.4 below.


An Eligible Employee who receives a Company Contribution or a Transition Benefit
under the VIP will also, to the extent eligible, become a Participant in the
Restoration Benefit program when he or she elects to receive an SBP Company
Contribution for a Plan Year, by executing and delivering a timely SBP Company
Contribution Election in accordance with subsections (A)-(C) below. SBP Company
Contributions are described in section 3.5 below.


(A)    Elections


A Participant’s Deferral Election or SBP Company Contribution Election must be
executed and delivered to the Company in accordance with rules established by
the Committee.


(B)    Timing of Elections


In general, the Deferral Election or SBP Company Contribution Election must be
filed during the election period established by the Committee. This election
will become irrevocable as of the end of the election period, but in no event
later than December 31 of the Plan Year in which the election is made. Each
election will apply solely to the Compensation payable in the succeeding Plan
Year. Participants must execute a new Deferral Election to defer Compensation
payable in each succeeding Plan Year. Participants must execute a new SBP
Company Contribution Election to receive an SBP Company Contribution payable in
each succeeding Plan Year.


Elections generally may not be modified during the Plan Year. Likewise, an
Employee eligible for any portion of the Restoration Benefit provided

9

--------------------------------------------------------------------------------




under this Article III remains subject to restrictions on mid-year contribution
election changes under the VIP, in accordance with the terms of the VIP.


See Section 3.7 for a limited exception to the general rule on the
irrevocability of Deferral Elections, in the event of Unforeseeable Emergency.


(C)    No Mid-Year Elections


An Employee who becomes an Eligible Employee during the Plan Year (as a new
hire, rehire or due to raise or promotion) will not be eligible to make Deferral
Contributions or to receive SBP Company Contributions under the Restoration
Benefit program during such Plan Year.


3.3     Deferral Contributions


An Eligible Employee may elect to defer a percentage of his or her Compensation
otherwise payable by the Company for a Plan Year by executing and delivering a
Deferral Election, as described in Section 3.2 above. This percentage is limited
to the maximum percentage described in Section 3.1(C)(i), as applicable to the
Eligible Employee.


Deferrals will be made from the Participant’s Compensation only to the extent
that either: (i) Compensation for the applicable Plan Year exceeds the
limitation under Code section 401(a)(17), as indexed, or (ii) the Participant’s
annual additions under the VIP for the applicable Plan Year reach the dollar
limitation of Code section 415(c), as indexed.


Deferred Compensation will be credited to the Participant’s Account on the date
the Compensation would otherwise be payable, or as soon thereafter as
administratively feasible.


3.4     Company Matching Contributions


A Participant in the Restoration Benefit program who defers Compensation for a
Plan Year under Section 3.3 will be credited with a Company Matching
Contribution from the Company. This Company Matching Contribution will equal a
percentage of the Participant’s Deferral Contributions for the Plan Year,
subject to a limit on the Participant’s Compensation from which Deferral
Contributions are made under this Restoration Benefit program for the Plan Year.
The relevant net percentage will be limited to the maximum rate described in
Section 3.1(C)(ii), as applicable to each Participant.



10

--------------------------------------------------------------------------------




Company Matching Contributions will be credited to the Participant’s Account on
the date that the underlying Deferral Contribution is credited to the
Participant’s Account.


3.5    SBP Company Contributions


An Eligible Employee who receives a Company Contribution or a Transition Benefit
under Section 4.10 of the VIP may elect to receive an SBP Company Contribution
for a Plan Year, if eligible, by executing and delivering an SBP Company
Contribution Election, as described in Section 3.2 above.


The SBP Company Contribution became effective as of January 1, 2009. No SBP
Company Contribution will be made before January 1, 2009.


An SBP Company Contribution will be credited to the Participant’s Account on the
date the underlying Compensation is payable, or as soon thereafter as
administratively feasible. For purposes of computing the SBP Company
Contribution, Compensation will not include payments under any incentive
compensation plan, without regard to whether the incentive program is included
in compensation under the VIP.


(A)
SBP Company Contribution Based on VIP Company Contribution



The SBP Company Contribution is described in this subsection (A) for an
individual who is eligible to receive a Company Contribution under Section 4.10
of the VIP. For periods beginning on or after January 1, 2009 and ending on or
before December 31, 2018, the Company Contribution is limited to individuals who
were “hired” on or after January 1, 2009, as defined in Section 4.10 of the VIP.
Effective as of January 1, 2019, it is expected that the Company Contribution
will be extended to all eligible non-union employees under the VIP.


The SBP Company Contribution will equal a percentage of the eligible
Participant’s Compensation during the applicable pay period, subject to the
limitations described below. The applicable percentage is determined by the
Participant’s age at the end of the Plan Year. This SBP Company Contribution
will be made by the Company on behalf of a Participant only to the extent that
either: (i) the Participant’s Compensation for the applicable Plan Year exceeds
the limitation under Code section 401(a)(17), as indexed, or (ii) the
Participant’s annual additions under the VIP for the applicable Plan Year reach
the dollar limitation of Code section 415(c), as indexed.


(i)    3%, for each eligible Participant under age 40,



11

--------------------------------------------------------------------------------




(ii)    4%, for each eligible Participant age 40 to 49,


(iii)    5%, for each eligible Participant age 50 and over.


(B)
SBP Company Contribution Based on VIP Transition Benefit



The SBP Company Contribution is described in this subsection (B) for an
individual who is eligible to receive a Transition Benefit under Section 4.10 of
the VIP. For periods beginning on or after January 1, 2016 and ending on or
before December 31, 2018, it is expected that a Transition Benefit will be
payable under the VIP to eligible non-union employees who were “hired” before
January 1, 2009, as defined in Section 4.10 of the VIP. It is expected that this
Transition Benefit will cease as of December 31, 2018.


The SBP Company Contribution will equal a percentage of the eligible
Participant’s Compensation during the applicable pay period, subject to the
limitations described below. This SBP Company Contribution will be made by the
Company on behalf of a Participant only to the extent that either: (i) the
Participant’s Compensation for the applicable Plan Year exceeds the limitation
under Code section 401(a)(17), as indexed, or (ii) the Participant’s annual
additions under the VIP for the applicable Plan Year reach the dollar limitation
of Code section 415(c), as indexed. The applicable percentage is determined by
the Plan Year in which the Compensation is payable, as follows:


(i)    9%, for Compensation payable in the 2016 Plan Year,


(ii)    8%, for Compensation payable in the 2017 Plan Year,


(iii)    7%, for Compensation payable in the 2018 Plan Year.


No SBP Company Contribution will be made under this subsection (B) before
January 1, 2016. A Participant described in subsection (B) (i.e., receiving a
Transition Benefit) will not be eligible to receive any SBP Company
Contributions before January 1, 2016.


(C)    Rules Applicable to Rehires


In the event that a Participant described in subsection (B) (i.e., eligible to
receive a Transition Benefit under the VIP) subsequently terminates employment
and is “hired” on or after January 1, 2016, as defined in Section 4.10 of the
VIP, such Participant will become eligible thereafter for the SBP Company
Contribution described in subsection (A), but only to the extent the Participant
otherwise satisfies the eligibility requirements

12

--------------------------------------------------------------------------------




for such benefit, and will no longer be eligible for the SBP Company
Contribution under subsection (B).


(D)    Non-Duplication Rules


In no event will a Participant receive an SBP Company Contribution under
subsection (B) if an SBP Company Contribution is payable under subsection (A)
for the same payroll period.


In no event will the SBP Company Contribution duplicate any Company Contribution
or Transition Benefit made on a Participant’s behalf under the VIP.


To the extent an Employee is eligible to accrue benefits as an active
participant under the SERP based on increases in his or her salary and/or
service during a Plan Year, he or she is ineligible to receive an SBP Company
Contribution under this Plan for such Plan Year. This paragraph is not intended
to preclude an SBP Company Contribution for an Employee whose SERP accruals are
attributable solely to interest credits or indexing on the underlying PVP
benefit.


3.6     Vesting


A Participant’s interest in his or her Account attributable to Restoration
Benefits generally will be 100% vested at all times.


See Section 7.4 regarding missing participants and improper credits and
Section 10.3 regarding the unfunded nature of this Plan.


3.7     Cancellation of Deferral Election Due to Unforeseeable Emergency


Notwithstanding the election procedures described in Section 3.3, a Participant
in the Restoration Benefit program will be permitted to cancel an existing
Deferral Election with regard to a Plan Year during that Plan Year, where the
Participant incurs an Unforeseeable Emergency, as determined by the Committee.


To the extent that a Participant has elected and received a distribution due to
an Unforeseeable Emergency under Section 6.1(F), the Participant will be deemed
to have elected to cancel his or her Deferral Election for the remainder of the
applicable Plan Year.





13

--------------------------------------------------------------------------------




ARTICLE IV
Executive Company Contribution
Eligibility and Benefits


4.1     Executive Company Contribution Eligibility


An Employee is eligible to receive Executive Company Contributions for a Plan
Year if he or she satisfies each of the conditions described in (A)-(C) below:


(A)
The Employee is not eligible to accrue benefits under any defined benefit plan
maintained by the Company.



For periods beginning on or after January 1, 2009 and ending on or before
December 31, 2015, eligibility for the Executive Company Contribution is limited
to individuals who were “hired” on or after January 1, 2009, as defined in
Section 4.10 of the VIP. For periods beginning on or after January 1, 2016,
eligibility for the Executive Company Contribution will be expanded to include
individuals hired before January 1, 2009.


(B)
The Employee is eligible to receive a Company Contribution or a Transition
Benefit under Section 4.10 of the VIP during the Plan Year.



(C)
The Employee is entitled to payment of Executive Incentive Pay during the Plan
Year. Executive Incentive Pay is not counted for this purpose if paid following
the Employee’s termination of employment from the Company.



To the extent an Employee is eligible to accrue benefits as an active
participant under the SERP based on increases in his or her salary and/or
service during a Plan Year, he or she is ineligible to receive an Executive
Company Contribution under this Plan for such Plan Year. This paragraph is not
intended to preclude an Executive Company Contribution for an Employee whose
SERP accruals are attributable solely to interest credits or indexing on the
underlying PVP benefit.


4.2     Executive Company Contribution Participation


An Eligible Employee will become a Participant eligible to receive Executive
Company Contributions on the date the Employee satisfies the eligibility
conditions in Section 4.1.


A rehired Employee who previously participated in the Plan will become a
Participant again on the date the Employee satisfies the eligibility conditions
again after rehire.



14

--------------------------------------------------------------------------------




4.3     Executive Company Contribution Benefits


An Executive Company Contribution will be credited to the Participant’s Account
at the time the Executive Incentive Pay otherwise would be payable, or as soon
thereafter as administratively feasible.


No Executive Company Contribution will be made before January 1, 2009.


(A)    Executive Company Contribution Based on VIP Company Contribution


The Executive Company Contribution is described in this subsection (A) for an
individual who is eligible to receive a Company Contribution under Section 4.10
of the VIP. For periods beginning on or after January 1, 2009 and ending on or
before December 31, 2018, the Company Contribution is limited to individuals who
were “hired” on or after January 1, 2009, as defined in Section 4.10 of the VIP.
Effective as of January 1, 2019, it is expected that the Company Contribution
will be extended to all eligible non-union employees under the VIP.


The Executive Company Contribution will equal the applicable percentage of the
eligible Participant’s Executive Incentive Pay payable during the Plan Year.
Executive Incentive Pay is not counted if paid following the Employee’s
termination of employment from the Company. The applicable percentage is
determined by the Participant’s age at the end of the Plan Year as follows:


(i)    3%, for each eligible Participant under age 40,


(ii)    4%, for each eligible Participant age 40 to 49,


(iii)    5%, for each eligible Participant age 50 and over.


(B)
Executive Company Contribution Based on VIP Transition Benefit



The Executive Company Contribution is described in this subsection (B) for an
individual who is eligible to receive a Transition Benefit under Section 4.10 of
the VIP. For periods beginning on or after January 1, 2016 and ending on or
before December 31, 2018, it is expected that a Transition Benefit will be
payable to individuals who were “hired” before January 1, 2009 under the VIP, as
defined in Section 4.10 of the VIP. It is expected that this Transition Benefit
will cease as of December 31, 2018.


The Executive Company Contribution will equal the applicable percentage of the
eligible Participant’s Executive Incentive Pay payable during the Plan Year.
Executive Incentive Pay is not counted if paid following the

15

--------------------------------------------------------------------------------




Employee’s termination of employment from the Company. The applicable percentage
is determined by the Plan Year in which the Executive Incentive Pay is payable,
as follows:


(i)    9%, for Executive Incentive Pay payable in the 2016 Plan Year,


(ii)    8%, for Executive Incentive Pay payable in the 2017 Plan Year,


(iii)    7%, for Executive Incentive Pay payable in the 2018 Plan Year.


No Executive Company Contribution will be made under this subsection (B) before
January 1, 2016. A Participant described in subsection (B) (i.e., receiving a
Transition Benefit) will not be eligible to receive any Executive Company
Contributions before January 1, 2016.


(C)    Rules Applicable to Rehires


In the event that an eligible Participant described in subsection (B) (i.e.,
eligible to receive a Transition Benefit under the VIP) subsequently terminates
employment and is “hired” on or after January 1, 2016, as defined in
Section 4.10 of the VIP, such Participant will become eligible thereafter for
the Executive Company Contribution described in subsection (A), but only to the
extent the Participant otherwise satisfies the eligibility requirements for such
benefit, and will no longer be eligible for the Executive Company Contribution
under subsection (B).


(D)    Non-Duplication Rules


In no event will a Participant receive an Executive Company Contribution under
subsection (B) if an Executive Company Contribution is payable under subsection
(A) for the same Plan Year.


To the extent an Employee is eligible to accrue benefits as an active
participant under the SERP based on increases in his or her salary and/or
service during a Plan Year, he or she is ineligible to receive an Executive
Company Contribution under this Plan for such Plan Year. This paragraph is not
intended to preclude an Executive Company Contribution for an Employee whose
SERP accruals are attributable solely to interest credits or indexing on the
underlying PVP benefit.


4.4     Executive Company Contribution Vesting


A Participant’s interest in his or her Account attributable to Executive Company
Contributions generally will be 100% vested at all times.



16

--------------------------------------------------------------------------------




See Section 7.4 regarding missing participants and improper credits, and
Section 10.3 regarding the unfunded nature of this Plan.

17

--------------------------------------------------------------------------------




ARTICLE V
DC SERP
Eligibility and Benefits


5.1     DC SERP Eligibility


An Employee is eligible to participate in the DC SERP for a Plan Year if he or
she is on the E-Series Payroll during the Plan Year, and satisfies the
conditions in either (A) or (B) below:


For purposes of determining eligibility for the DC SERP, the term “hired” is
defined in Section 4.10 of the VIP, regardless of the date on which the Employee
joins the E-Series Payroll.


(A)
Hired On or After 2009



An Employee satisfies the conditions in subsection (A) if:


(i)
The Employee is hired on or after January 1, 2009,



(ii)
The Employee is ineligible to accrue benefits under any defined benefit plan
maintained by the Company, and



(iii)
The Employee was on the E-Series Payroll with a level of E-1 through E-3 during
the Plan Year.



(B)
Hired Before 2009



Effective January 1, 2016, an Employee satisfies the conditions in subsection
(B) if the Employee was hired before January 1, 2009.


An Employee described in subsection (B) will not be eligible to participate in
the DC SERP before January 1, 2016.


In the event that an Employee subsequently terminates employment and is “hired”
on or after January 1, 2016, as defined in Section 4.10 of the VIP, such
Participant will be reclassified as hired on or after January 1, 2009 under
subsection (A) above.


To the extent an Employee is eligible to accrue benefits as an active
participant under the SERP based on increases in his or her salary and/or
service during a Plan Year, he or she is ineligible to receive a DC SERP Benefit
under this Plan for such Plan Year. This paragraph is not intended to preclude a
DC SERP Benefit for an Employee whose SERP accruals are attributable solely to
interest credits or indexing on the underlying PVP benefit.

18

--------------------------------------------------------------------------------






5.2     DC SERP Participation


An Eligible Employee will become a Participant in the DC SERP on the date the
Employee satisfies the eligibility conditions in Section 5.1.


A rehired Employee who previously participated in the Plan will become a
Participant again on the date the Employee satisfies the eligibility conditions
again after rehire.


5.3     DC SERP Benefits


Each Participant in the DC SERP shall be entitled to benefits under this Plan as
described below. No DC SERP benefit will accrue before January 1, 2009.


(A)    Annual Contributions


Annual contributions will be credited on the date such Compensation and
Executive Incentive Pay otherwise would be payable, or as soon thereafter as
administratively feasible.


(i)
Hired On or After 2009



A Participant described in Section 5.1(A) (Hired On or After 2009) will receive
a DC SERP contribution equal to a Contribution Credit times the sum of the
Participant’s Compensation and Executive Incentive Pay, for each applicable pay
period. The Contribution Credit for a pay period is determined by the
Participant’s level as of this pay period as follows:


(a)    2%, for a Participant at level E-2 through E-3.


(b)    4%, for a Participant at level E-1.


(ii)    Hired Before 2009


A Participant described in Section 5.1(B) (Hired Before 2009) will receive a DC
SERP contribution equal to a Contribution Credit times the sum of the
Participant’s Compensation and Executive Incentive Pay, for each applicable pay
period. For purposes of calculating the DC SERP contribution, a Participant’s
Compensation and Executive Incentive Pay will be counted solely to the extent
that the Participant is on the E-Series Payroll during the applicable pay
period.



19

--------------------------------------------------------------------------------




The Contribution Credit will equal the sum of (a) and (b):


(a)      5%


(b)
For a Participant who has attained age 55, 0.5% times the Participant’s years of
Benefit Service (as defined under the PVP and determined as of January 1, 2016),
subject to the limitation herein. The supplemental percentage credited under
this subsection (b) will be payable for a period not to exceed seven years. This
seven-year period will commence on January 1, 2016 (or following the
Participant’s attainment of age 55, or promotion to the E-Series Payroll,
whichever is latest) and will be measured in the aggregate over a Participant’s
lifetime (i.e., regardless of whether the Participant has multiple periods of
employment with the Company).



No DC SERP contribution will be made under this subsection (ii) before January
1, 2016. A Participant described in Section 5.1(B) (Hired Before 2009) will not
be eligible to receive any DC SERP contributions before January 1, 2016.


(iii)    Rules Applicable to Rehires


In the event that an eligible Participant described in subsection (A)(ii) (Hired
Before 2009) subsequently terminates employment and is “hired” on or after
January 1, 2016, as defined in Section 4.10 of the VIP, such Participant will
become eligible thereafter for the DC SERP contribution described in subsection
(A)(i), but only to the extent the Participant otherwise satisfies the
eligibility requirements for such benefit, and will no longer be eligible for
the DC SERP contribution under subsection (A)(ii).


(B)    One-Time Contribution


An Employee who satisfies the requirements described in Section 5.1(A) (Hired On
or After 2009), and who is first promoted to a level of E-1 through E-3 (from a
position at the Company below a level of E-3) during the Plan Year, will receive
a one-time additional contribution equal to the product of (i), (ii) and (iii)
below.


(i)    2%



20

--------------------------------------------------------------------------------




(ii)
The sum of:



(a)
the Participant’s Base Salary in effect immediately following the promotion, and



(b)
his or her Executive Incentive Pay target percentage multiplied by the Base
Salary, both as in effect immediately following the promotion.



(iii)
The Participant’s years of Service as of the date of first promotion to a level
of E-1 through E-3 (from a position at the Company below a level of E-3);
provided that, for such purpose, a Participant’s years of Service will be
limited to Service earned since his or her most recent hire date.



This amount will be credited as of the date of first promotion to a level of E-1
through E-3, or as soon thereafter as administratively feasible.


A Participant who has received a one-time contribution under this Section upon
promotion to a level of E-1 through E-3 will be ineligible for any further
contributions under this subsection (B).


A Participant described in Section 5.1(B) (Hired Before 2009) will not be
eligible to receive a one-time DC SERP contribution under this subsection (B),
unless and until reclassified upon rehire as described in Section 5.1(B).


5.4     DC SERP Vesting


No DC SERP Benefit shall be payable to a Participant or Beneficiary except to
the extent such Participant is vested in the DC SERP Benefit.


(A)    General DC SERP Vesting Rule


A Participant will vest 100% in his or her DC SERP Benefit on the date the
Participant satisfies the conditions in either (i), (ii) or (iii) below.


(i)
The Participant has been on the E-Series Payroll at a level of E-1 through E-3
for a period of 36 consecutive months.



(ii)
The Participant dies.



(iii)
The Participant is laid off from a position at level E-1 through E-3 and is
eligible for benefits under The Boeing Company Executive Layoff Benefits Plan.


21

--------------------------------------------------------------------------------






See (B) below for additional vesting rules for certain Participants.


(B)     Special Vesting Rules for Participants with 55/10 or 62/1


Special vesting rules apply for a Participant who has attained either (i) or
(ii) while employed by the Company.


(i)
Age 55 with 10 years of Service



(ii)     Age 62 with one year of Service


This Participant will be 100% vested in the portion of his or her DC SERP
Benefit described in Section 5.3(A) (Annual Contributions) after he or she has
been on the E-Series Payroll for a period of 36 consecutive months.


This Participant will vest ratably in the portion of his or her DC SERP Benefit
described in Section 5.3(B) (One-Time Contribution). Upon Separation from
Service, or upon completion of 36 consecutive months on the E-Series Payroll at
a level of E-1 through E-3 if earlier, the Participant’s vesting will be
determined at a rate of 1/36 for each consecutive month on the E-Series Payroll
at a level of E-1 through E-3. This pro rata vesting rule is not intended to
preclude the acceleration of vesting under subsections (A)(ii) (death) or (iii)
(layoff) above.


(C)    Authorized Period of Absence


For purposes of this Section, an Authorized Period of Absence from the E-Series
Payroll will count as a period on the E-Series Payroll, and an Authorized Period
of Absence from a position at level E-1 through E-3 will count as a period at
these levels.


If an Employee ceases to be at the applicable level for any reason other than an
Authorized Period of Absence, and the Employee later returns to a position at
the applicable level, these non-consecutive periods of service will not be
aggregated for purposes of determining whether the 36-consecutive month
requirement has been met.


(D)    Transfers to and from ULA and USA


For purposes of computing vesting for a Participant who transfers employment
directly from the Company to ULA or USA, uninterrupted service at ULA or USA as
an executive in a position at a comparable level will be credited toward the 36
consecutive months requirements described herein, provided that the Participant
transfers directly from the E-Series

22

--------------------------------------------------------------------------------




Payroll (or a position at level E-1 through E-3 if applicable) at the Company to
comparable executive status at ULA or USA, as applicable. ULA and USA service
will not be credited toward vesting under this Plan for any period following the
Participant’s removal from this executive status. For purposes of computing
vesting for a participant who transfers employment directly from ULA or USA to
the Company, uninterrupted service at ULA or USA as an executive at a position
comparable to the E-Series Payroll (or a position at level E-1 through E-3, if
applicable) will be credited toward the 36 consecutive months requirements
described herein, provided that the Participant transfers directly from this
executive status at ULA or USA to a position at a comparable level at the
Company. ULA and USA service will not be credited toward vesting under this Plan
for any period prior to the Participant’s attainment of this executive status at
ULA or USA, as applicable.


(E)    Impact of Separation from Service


If a Participant retires or Separates from Service (other than a deemed
Separation from Service due to an Authorized Period of Absence) before becoming
100% vested in the DC SERP Benefit, the Participant will forfeit all rights to
the nonvested portion of the DC SERP Benefit attributable to the period prior to
this Separation from Service. To the extent any benefit under this Plan becomes
vested during an Authorized Period of Absence that constitutes a deemed
Separation from Service, it will remain subject to the payment timing rules
under Section 6.1.


If a Participant Separates from Service after becoming partially vested in the
one-time contribution portion of the DC SERP Benefit, under subsection (B)
above, and the Participant is subsequently rehired or returns from an Authorized
Period of Absence, the DC SERP Benefit accrued after rehire or return will not
be vested until the Participant satisfies the requirements of subsection (A) or
(B) above following rehire or return.


If a Participant Separates from Service after becoming 100% vested in the DC
SERP Benefit, and the Participant is subsequently rehired or returns from an
Authorized Period of Absence, the DC SERP Benefit accrued after rehire and
return will be 100% vested (even if the Participant fails to be at the
applicable pay level for 36 consecutive months following rehire or return).


See Section 7.4 regarding missing participants and improper credits, and
Section 10.3 regarding the unfunded nature of this Plan.



23

--------------------------------------------------------------------------------




5.5     DC SERP Forfeiture Rules


The Committee may determine, in its sole discretion, that a Participant will
forfeit any part or all of his or her DC SERP Benefit (whether or not vested) if
any of the following circumstances occur while employed by the Company or within
five (5) years after termination of such employment:


(A)
The Participant is convicted of a felony involving theft, fraud, embezzlement,
or other similar unlawful acts against the Company or against the Company’s
interests. For purposes of this Plan, “other similar unlawful acts against the
Company or against the Company’s interests” shall include any other unlawful act
(i) committed against the Company, or the interests of the Company, including,
but not limited to, a governmental agency or instrumentality which conducts
business with the Company, or a customer of the Company, or (ii) affecting the
Company or the interests of the Company, in such a manner that is determined to
be detrimental to, prejudicial to or in conflict with the Company or the
interests of the Company, as determined by the Committee in its sole discretion.



(B)
The Participant, directly or indirectly, engages in any activity, whether
individually or as an employee, consultant or otherwise, which the Committee
determines, in its sole discretion, to be an activity in which the Participant
is “engaging in competition” with any significant aspect of Company business.
For purposes of this Plan, “engaging in competition” shall include but is not
limited to representing, providing services to, or being an employee of or
associated in a business capacity, any person or entity that is engaged,
directly or indirectly, in competition with any Company business or that takes a
position adverse to any Company business, regardless of the position or duties
the Participant takes, in such a manner that is determined to be detrimental to,
prejudicial to or in conflict with the interests of the Company, all as
determined by the Committee in its sole discretion.



(C)
The Participant, without the advance approval of the Company’s Senior Vice
President, Human Resources and Administration, induces or attempts to induce,
directly or indirectly, any of the Company’s employees, representatives or
consultants to terminate, discontinue or cease working with or for the Company,
or to breach any contract with the Company, in order to work with or for, or
enter into a contract with, the Participant or any third party.



(D)
The Participant disparages or otherwise makes any statements about the Company,
its products, or its employees that could be in any way viewed as negative or
critical. Nothing in this paragraph will apply to legally protected statements
to government agencies or statements made in the


24

--------------------------------------------------------------------------------




course of sworn testimony in administrative, judicial, or arbitral proceedings.


To the extent the Participant has already received or commenced payment of his
or her DC SERP benefit, the Committee will be entitled to pursue any and all
legal and equitable relief against the Participant to enforce the forfeiture of
and recover such DC SERP benefit. The forfeiture provisions will continue to
apply unless and to the extent modified by a court of competent jurisdiction.
However, if any portion of these forfeiture provisions is held by such a court
to be unenforceable, these provisions shall be deemed amended to limit their
scope to the broadest scope that such authority determines is enforceable, and
as so amended shall continue in effect.


In addition, the Committee will, in all appropriate circumstances, require
reimbursement of any DC SERP Benefit attributable to an incentive award that the
Company seeks to recover under the Clawback Policy provision of any plan
providing Executive Incentive Pay.





25

--------------------------------------------------------------------------------




ARTICLE VI
Distributions


6.1     Form and Timing of Distribution


(A)
General Rule



A Participant may elect the form and timing of distribution with regard to his
or her Restoration Benefit (including future Deferral Contributions, Company
Matching Contributions, SBP Company Contributions, and Earnings Credits thereon)
as described below, subject to the cashout rule in subsection (B) below. This
distribution election must be made at the same time the Participant makes his or
her Deferral Election (or SBP Company Contribution Election, if earlier). Any
election made as to the form and timing of distribution will apply to the
Participant’s entire Restoration Benefit (including Deferral Contributions,
Company Matching Contributions, any SBP Company Contributions, and Earnings
Credits thereon).


No elections are required with regard to a Participant’s Executive Company
Contribution or DC SERP Benefit. The form and timing of distribution with regard
to these benefits is described in the deemed election rules below.


Distribution elections and deemed elections made with regard to a Participant’s
entire Account may be changed solely to the extent permitted under subsection
(C) below.


(i)
Lump Sum Distribution



The lump sum distribution option is a single lump sum payable in January of any
Plan Year following the Participant’s Separation from Service. The amount of
such distribution will be based on the value of the Participant’s Account
determined as of the date of payment.


Payment of the Participant’s Restoration Benefit in the form of a lump sum will
be made the later of: (i) January of the first Plan Year following Separation
from Service, or (ii) January of the first Plan Year following the Participant’s
attainment of a specified age (subject to (D) below), as elected by the
Participant under this Section 6.1.


A Participant will be deemed to have elected to receive his or her Executive
Company Contribution and DC SERP Benefit in a lump

26

--------------------------------------------------------------------------------




sum, in January of the first Plan Year following Separation from Service,
subject to any changes made by the Participant in Section 6.1(C).


(ii)
Installment Payment



The installment payment option is a series of annual installment payments for a
period between 2 and 15 years. The amount payable to the Participant each year
generally shall be computed by multiplying the balance in the Account (or the
applicable portion of the Account) by a fraction, the numerator of which is one
and the denominator of which is the number of years remaining in the
distribution period on the first day of January of such year. See Section 6.1(B)
below for application of the cashout rule to installment payments.


Annual installment payments of the Restoration Benefit, if elected, will begin
the later of: (i) January of the first Plan Year following Separation from
Service, or (ii) January of the first Plan Year following the Participant’s
attainment of a specified age (subject to (D) below), as elected by the
Participant under this Section 6.1. Payments will continue until the full
balance of the Participant’s Restoration Benefit has been paid.


The Plan will respect previous distribution elections made by certain
Participants who are former participants in the Excess Benefit Plan for the BSS
Retirement Plan, as amended (“BSS Excess Plan”). For these Participants, any
distribution election made prior to April 4, 2003 under section 3(b)(5) of the
BSS Excess Plan will apply, unless the Participant elects otherwise under this
Article V.


In the event that no distribution option is elected with regard to the
Restoration Benefit, the Participant will be deemed to have elected to receive a
single lump sum payable in January of the first Plan Year following the
Participant’s Separation from Service.


(B)
Cashouts



Notwithstanding the foregoing, the following rules shall apply, subject to the
six-month delay in payment for Specified Employees under (E):


(i)
If the balance in the Participant’s Account is $10,000 or less in January of the
first Plan Year following Separation from Service, the entire balance will be
paid in the form of a single lump sum at that time.


27

--------------------------------------------------------------------------------






(ii)
If a Participant has elected to receive installments and his or her remaining
Account balance is $10,000 or less upon any scheduled payment date, the entire
remaining balance will be paid in the form of a single lump sum at that time.
This paragraph (ii) will not apply to any Participant whose installment payments
commenced prior to January 1, 2008.



(C)
Changes to Distribution Election or Deemed Election



Effective January 1, 2008, a Participant may change a distribution election (or
deemed election) with regard to his or her entire Restoration Benefit only once
after the initial distribution election is made, in accordance with the
conditions stated below. Effective January 1, 2009, a Participant also may
change his or her deemed distribution election once with regard to his or her
combined DC SERP Benefit and Executive Company Contributions (if any), in
accordance with the conditions stated below. To the extent any such changes
would defer commencement of any portion of the Participant’s Account beyond both
age 70½ and Separation from Service, the changes will not be effective with
respect to such portion.


(i)
A new distribution election must be submitted to the Committee at least 12
months before the existing scheduled distribution date, and during the annual
election period established by the Committee.



(ii)
The revised distribution election must not take effect for at least 12 months
after it is made.



(iii)
The new distribution election must provide for an additional deferral period of
at least 5 years beyond the original distribution date.



In no event can installment payments be revoked once they have begun.


Prior to January 1, 2008, a Participant may change a distribution election with
regard to his or her entire Account, in accordance with procedures established
by the Committee, without the restrictions stated in (i)-(iii) above. Any
changes made under this paragraph will be invalid to the extent they affect
distributions scheduled for the Plan Year in which the change is made.


Limited Exception for 2008. In allowable circumstances (as determined by the
Company's Senior Vice President, Human Resources and Administration), a
Participant will have a limited ability during the 2008 Plan Year to change his
or her distribution election without the restrictions stated in (i)-(iii) above,
subject to approval by the Company's Senior Vice

28

--------------------------------------------------------------------------------




President, Human Resources and Administration, in his or her sole discretion. In
no event will an election under this paragraph cause an amount to be paid during
the 2008 Plan Year, if it would otherwise be payable in a later Plan Year. Nor
will an election under this paragraph defer a payment beyond the 2008 Plan Year,
if it would otherwise be payable during the 2008 Plan Year.


(D)
Distributions At Age 70½



Payment of benefits under this Plan will begin not later than the first January
following the calendar year in which the Participant both attains (or would have
attained) age 70½ and is Separated from Service. Payment of benefits for
Participants actively employed beyond age 70 ½ will begin no later than the
first January following the calendar year in which the Participant Separates
from Service. In the event that no distribution option is elected under (A)
above, the Participant will be deemed to have elected to receive a single lump
sum distribution.


(E)
Specified Employees



Notwithstanding anything to the contrary under this Article VI, a Specified
Employee will not receive any distribution under this Plan during the six-month
period immediately following his or her Separation from Service.


The Account of a Specified Employee will be distributed in the form elected
under subsection (A) above. This distribution will commence as of the later of:


(i)         the time elected under subsection (A),


(ii) 
the first day of the month following completion of the six-month waiting period
(for Specified Employees who Separate from Service between July 1 and December
31), and



(iii)
January of the first Plan Year following Separation from Service (for Specified
Employees who Separate from Service between January 1 and June 30).



If a Participant has elected installments under (A) above, subsequent
installment payments will be made in January of each successive year until the
Account is exhausted.


In the event of a Specified Employee’s death during the six-month waiting
period, the waiting period will cease to apply. The Specified Employee’s

29

--------------------------------------------------------------------------------




benefits will be distributed in accordance with Section 6.2 (Death Benefits)
below.


(F)
Distribution Due to Unforeseeable Emergency



A Participant or Beneficiary may elect to receive a distribution of all or a
portion of his or her Restoration Benefit and his or her Executive Company
Contribution benefit immediately, regardless of whether benefit payments have
commenced, to the extent that the Participant or Beneficiary incurs an
Unforeseeable Emergency. A Participant or Beneficiary may not receive a
distribution of his or her DC SERP Benefit solely in the event of an
Unforeseeable Emergency, even if fully vested.


The amount of the distribution will be limited to the amount reasonably
necessary to satisfy the emergency need, including any taxes or penalties
reasonably anticipated to result from the distribution, as determined by the
Committee.


6.2     Death Benefits


If a Participant dies before his or her entire Restoration Benefit has been
distributed, the remaining Restoration Benefit will be distributed to his or her
Beneficiary in accordance with the Participant’s election as to form and timing
filed with the Committee with regard to the Restoration Benefit. Distributions
to the Beneficiary will be made at the same time and in the same form as the
payment that otherwise would have been made to the Participant. To the extent no
distribution election has been filed with regard to the Restoration Benefit, the
remaining Restoration Benefit will be paid to the Beneficiary in a single sum in
January of the calendar year following the Participant’s death.


If a Participant dies before his or her entire Executive Company Contribution
benefit and his or her entire DC SERP Benefit have been distributed, the
remaining benefits will be paid to his or her Beneficiary in accordance with any
change to the form and timing of payment elected by the Participant under
Section 6.1(C) with regard to the Executive Company Contribution and the DC SERP
Benefit. If no change has been elected, the remaining benefits will be
distributed to the Participant’s Beneficiary in a single sum in January of the
calendar year following the Participant’s death.


6.3     Rehires


This Section 6.3 addresses the form and timing of payment for a Participant who
rehires to the Company following a Separation from Service. For purposes of this
Section 6.3, a rehire includes a Participant who returns to the Company
following a Separation from Service that is deemed to occur under Code section
409A due to an Authorized Period of

30

--------------------------------------------------------------------------------




Absence or a period of a reduced level of services.


In the event that a Participant forfeits a nonvested DC SERP Benefit upon a
Separation from Service, this benefit will not be restored upon rehire. This
rule applies regardless of whether the Participant satisfies the vesting
criteria under Section 5.4 following rehire.


(A)    Participants Rehired After Commencing Benefits


This subsection (A) applies to a rehired Participant who has received or begun
receiving benefits under the Plan because he or she has experienced a Separation
from Service and has attained the specified age (if applicable).


Old Benefits. Installment payments that commenced prior to the Participant’s
rehire with respect to Deferral Contributions made and contributions received
before the Participant’s Separation from Service (“Old Benefits”) will not be
suspended by reason of the Participant’s rehire. These Old Benefits will
continue to be paid until exhausted, without regard to the period of rehire.


Interim Benefits. To the extent a Participant made additional Deferral
Contributions or received additional contributions while on an Authorized Period
of Absence or during a period of a reduced level of services that constituted a
deemed Separation from Service under Code section 409A, such Deferral
Contributions made and contributions received (to the extent vested) will be
distributed in January of the first Plan Year following the year in which they
are made, in accordance with the Participant’s earlier distribution election or
deemed election. This is because the Participant has already satisfied the
conditions for payment under Section 6.1(A); namely, he or she has attained the
specified age and has experienced a Separation from Service attributable to such
Deferral Contributions made and contributions received.


The same rule will apply where the portion of a Participant’s DC SERP Benefit
attributable to one-time contributions vests ratably during an Authorized Period
of Absence, under Sections 5.4(B) and (C). Such newly vested benefits will be
distributed in January of the first Plan Year following the year in which they
vest, in accordance with the Participant’s earlier distribution election or
deemed election.


New Benefits. Deferral Contributions made and contributions received
attributable to periods after the date of rehire (“New Benefits”) will remain
subject to the Participant’s earlier distribution election or deemed election as
to the timing and form of payment under Section 6.1(A)

31

--------------------------------------------------------------------------------




(subject to the change rules in Section 6.1(C)), without regard to any
Separation from Service that occurred prior to rehire. As a result, New Benefits
(to the extent vested) will be distributed in January following the
Participant’s Separation from Service after rehire, in the form selected under
the original distribution election or deemed election. This is because the
Participant already has attained the specified age under Section 6.1(A) but has
not yet experienced a Separation from Service attributable to the New Benefits.


(B)    Participants Rehired Before Commencing Benefits


This subsection (B) applies to a rehired Participant who has not begun receiving
benefits under the Plan because he or she has not attained the specified age
under Section 6.1(A).


Old and Interim Benefits. The rehired Participant’s Old Benefits (and any
Deferral Contributions made or contributions received during an Authorized
Period of Absence or a period of a reduced level of services, and any DC SERP
one-time contributions vested during such period), to the extent vested, will be
distributed in accordance with the Participant’s earlier distribution election
or deemed election as to the timing and form of payment under Section 6.1(A)
(subject to the change rules in Section 6.1(C)). This means that, for example,
if the Participant’s original distribution election selected benefits in the
form of a lump sum (or installments) payable in January following attainment of
a specified age under Section 6.1(A), then the Participant’s Old Benefits (and
any Deferral Contributions made and contributions received during an Authorized
Period of Absence or a period of a reduced level of services, and any DC SERP
one-time contributions vested during such period), to the extent vested, will be
payable as a lump sum (or installments, if so elected) in January following the
year in which he or she attains the specified age, even if the Participant has
not had a subsequent Separation from Service after rehire. This result will not
change in the event that the Participant attains the specified age after the
initial Separation from Service (or while on Authorized Period of Absence or
during a period of a reduced level of services), but is rehired before benefits
actually begin.


New Benefits. The Participant’s New Benefits will remain subject to the
Participant’s earlier distribution election or deemed election as to the timing
and form of payment under Section 6.1(A) (subject to the change rules in Section
6.1(C)), without regard to any Separation from Service that occurred prior to
rehire, as described in Section 6.3(A) above. As a result, New Benefits (to the
extent vested) will be distributed either (i) in January following the
Participant’s Separation from Service after rehire, or (ii) in January following
both the Participant’s Separation from Service

32

--------------------------------------------------------------------------------




after rehire and after attainment of the specified age, in accordance with the
original distribution election or deemed election. This is because the
Participant has not yet experienced a Separation from Service attributable to
the New Benefits.



33

--------------------------------------------------------------------------------




ARTICLE VII
Accounts


7.1     Participant Accounts


The Committee will establish and maintain an Account for each Participant, for
each period of employment. Solely for this purpose, a period of employment will
be treated as commencing upon a Participant’s eligibility for the Plan
(following hire or rehire as applicable) and ending with his or her Separation
from Service.


Each Account will be credited with Deferral Contributions and Company Matching
Contributions, SBP Company Contributions, Executive Company Contributions, and
DC SERP Benefits, as applicable for the relevant period of employment, as well
as Earnings Credits described in Section 7.2 below. Each Account will be reduced
as payments are made.


For Heritage BSS Participants, the Accounts shall also include any account as of
April 3, 2003 under the BSS Excess Plan, as adjusted after April 3, 2003 for
earnings, losses and expenses. As of April 4, 2003, all accounts of Heritage BSS
Participants under the BSS Excess Plan were transferred to this Plan. For
purposes of this Section, “Heritage BSS Participant” means any Participant in
this Plan having a prior benefit under the BSS Excess Plan based on his or her
participation in the BSS Voluntary Savings Plan.


7.2     Earnings Credits


For periods prior to January 1, 2009, a Participant’s Accounts will be credited
with earnings under the Interest Fund Method described in (A) below.


For periods on or after January 1, 2009, a Participant’s Accounts will be
credited, at the Participant’s election, with earnings under either: (i) the
Interest Fund Method, (ii) the Boeing Stock Fund method, or (iii) the Other
Investment Funds method, each as described below. In the absence of an election
the Interest Fund method will be used. A Participant may elect a different
earnings method as to each Account.


(A)    Interest Fund Method


Under the Interest Fund Method for periods prior to January 1, 2009, a
Participant’s Accounts will be adjusted each month in accordance with changes in
the unit value of the Accounts to reflect interest, as of the first business day
of that month. Interest will be calculated based on the value of the Accounts as
of the last day of the preceding month.



34

--------------------------------------------------------------------------------




For periods on or after January 1, 2009, a Participant’s Accounts will be
adjusted daily in accordance with changes in the unit value of the Accounts to
reflect interest, based on the Participant’s Account balance.


Interest will be calculated for each Plan Year as the mean between the high and
low (during the first eleven months of the preceding Plan Year) of yields on
AA-rated industrial bonds as reported by Moody’s Investors Service, Inc.,
rounded to the nearest ¼th of one percent. The Company will notify Participants
annually of the established interest rate.
(B)
Boeing Stock Fund Method



For periods on or after January 1, 2009, under the Boeing Stock Fund method, a
Participant's Boeing Stock Fund Account shall be credited with the number of
shares of the Company's common stock that could be purchased with the amount
credited to such account, based on the Fair Market Value of the Company's common
stock on the day the account is so credited (or on the next business day on
which the New York Stock Exchange (the "Exchange") is open, if the Exchange is
closed on the day the account is credited) excluding commissions, taxes, and
other charges. Such number shall be recorded as stock units in the Participant's
account, for bookkeeping purposes only. For purposes of the Plan, "Fair Market
Value" means the mean of the high and low per share trading prices for the
common stock of the Company as reported for the "New York Stock Exchange -
Composite Transactions" for a single trading day. The number of stock units in
an account shall be appropriately adjusted to reflect stock splits, stock
dividends, and other like adjustments in the Company's common stock.


Each Participant's Boeing Stock Fund Account periodically shall be credited with
the number of shares of the Company's common stock that could be purchased, as
set forth in the preceding paragraph, with an amount equal to the cash dividends
that would be payable on the number of shares of the Company's common stock that
equals the number of stock units in a Participant's Boeing Stock Fund Account.
The Company will notify Participants annually of the number of stock units, and
the dividend equivalents, credited to their Boeing Stock Fund Account.


35

--------------------------------------------------------------------------------




(C)
Other Investment Funds Method



For periods on or after January 1, 2009, in addition to the Interest Fund method
and Boeing Stock Fund method of allocating earnings, a Participant may choose to
diversify each of his or her Accounts by electing that it be credited (or
charged) with the expenses, income, gains and losses on investment funds similar
to those offered under the VIP (excluding the Boeing Stock Fund and Stable Value
Fund offered thereunder) as designated by the Committee from time to time,
pursuant to an election by the Participant to have the Participant’s Account
credited as though the Participant had elected to invest in such funds in such
increments as the Participant will direct in accordance with rules to be
established by the Committee or its delegates; provided that the Committee may
disregard such elections in its discretion.


7.3     Investment Election Changes and Restrictions


For periods on or after January 1, 2009, a Participant may change how future
additions to his or her Accounts are invested anytime during the Plan Year. The
Participant may also transfer any portion of his or her Accounts from one fund
to another on a daily basis, provided that a Participant may not transfer funds
from one investment fund to another and back on the same day.


In addition, transfers cannot be made into the Boeing Stock Fund for 30 calendar
days after transferring funds out of the Boeing Stock Fund. This restriction
applies regardless of the number of units or the dollar value of the transfer.
However, the Participant may continue to direct future additions into the Boeing
Stock Fund and make transfers out of this fund at any time, subject to insider
trading rules.


7.4     Missing Participants and Improper Credits


A Participant’s Account may be forfeited or reduced in the event of one of the
following events, even if 100% vested:


(A)
The Committee is unable to locate a Participant or Beneficiary to distribute
amounts from his or her Account (a “missing participant”).



(B)
The Committee recaptures amounts improperly credited to a Participant’s Account.



See Section 10.3 regarding the unfunded nature of this Plan.







36

--------------------------------------------------------------------------------




ARTICLE VIII
Administration


8.1    Plan Administration


The Plan shall be administered by the Committee. The Committee shall make such
rules, interpretations, determinations of fact and computations as it may deem
appropriate. Any decision of the Committee with respect to the Plan, including
(without limitation) any determination of eligibility to participate in the Plan
and any calculation of plan benefits, shall be conclusive and binding on all
persons. The Committee shall submit to the Compensation Committee of the Board
of Directors periodic reports covering the operation of the Plan.


8.2     Claims Procedure


The procedures for making claims for benefits under the Plan and for having the
denial of a benefits claim reviewed shall be the same as those procedures set
forth in the VIP.





37

--------------------------------------------------------------------------------




ARTICLE IX
Amendment and Termination


The Board of Directors of The Boeing Company shall have the authority to amend
or terminate the Plan at any time. The Board of Directors may delegate its
authority to amend the Plan at any time, in its sole discretion. In the event of
Plan amendment or termination, a Participant's benefits under the Plan shall not
be less than the Plan benefits to which the Participant would be entitled if the
Participant had terminated employment immediately prior to such amendment or
termination of the Plan.


In general, upon the termination of the Plan with respect to any Participant,
the affected Participants will not be entitled to receive a distribution until
the time specified in Article VI. Notwithstanding the foregoing, The Boeing
Company may, in its discretion, terminate the entire Plan and pay each
Participant a single lump-sum distribution of his or her entire accrued benefit
to the extent permitted under conditions set forth in Code section 409A and any
IRS or Treasury guidance thereunder.



38

--------------------------------------------------------------------------------




ARTICLE X
Miscellaneous


10.1    No Employment Rights


Nothing in the Plan shall be deemed to give any person any right to remain in
the employ of the Company or affect any right of the Company to terminate a
person's employment with or without cause.


10.2    Anti-Assignment


No benefit under the Plan shall be subject in any manner to anticipation,
alienation, sale, transfer, assignment, pledge, encumbrance, charge, execution,
attachment, garnishment, or any other legal process. Any attempt to take such
action shall be void and shall authorize the Committee, in its sole and absolute
discretion, to forfeit all further right and interest in any benefit under this
Plan. In addition, a Participant’s Account may be reduced by the amount of any
tax obligation paid by the Company on behalf of a Participant or surviving
spouse, if the Participant or surviving spouse fails to reimburse the Company
for such obligation.


10.3    Unfunded Status of Plan
No funds shall be segregated or earmarked for any current or former participant,
Beneficiary or other person under the Plan. However, the Company may establish
one or more trusts to assist in meeting its obligations under the Plan, the
assets of which shall be subject to the claims of the Company’s general
creditors. No current or former Participant, Beneficiary or other person,
individually or as a member of a group, shall have any right, title or interest
in any account, fund, grantor trust, or any asset that may be acquired by the
Company in respect of its obligations under the Plan (other than as a general
creditor of the Company with an unsecured claim against its general assets).


10.4    Delays in Payment


Payment of benefits under this Plan may be delayed to the extent permitted by
Code section 409A, as determined by the Committee.


10.5    Involuntary Inclusion in Income


If a determination is made that the Account of any Participant (or his or her
Beneficiary) is subject to current income taxation under Code section 409A, then
the taxable portion of such Account will be immediately distributed to the
Participant (or his or her Beneficiary), notwithstanding the general timing
rules described in Article V above.

39

--------------------------------------------------------------------------------






10.6    Compliance With Code Section 409A


It is intended that amounts deferred under this Plan will not be taxable under
section 409A of the Code with respect to any individual. All provisions of this
Plan shall be construed in a manner consistent with this intent.


10.7    Construction


The validity of the Plan or any of its provisions will be determined under and
will be construed according to federal law and, to the extent permissible,
according to the internal laws of the state of Illinois. If any provision of the
Plan is held illegal or invalid for any reason, such determination will not
affect the remaining provisions of the Plan and the Plan will be construed and
enforced as if said illegal or invalid provision had never been included.


10.8    Legal Action


No legal action may be brought in court on a claim for benefits under the Plan
after 180 days following the decision on appeal (or 180 days following the
expiration of the time to make an appeal if no appeal is made).





40

--------------------------------------------------------------------------------






APPENDIX A
Excess Benefit Plan
for the BSS Retirement Plan


I.    PURPOSE.


In July 1998, Hughes Space and Communications Company, Hughes Electron Dynamics,
Inc. and Spectrolab, Inc. (“Hughes”) adopted a special appendix (the “Hughes
Appendix”) to the Hughes Excess Plan. Individuals affected by the Hughes
Appendix are referred to in this Special Appendix as “Hughes Participants”.


That Hughes Appendix was adopted to provide certain Hughes Participants whose
benefits from the Hughes Retirement Plan were initially miscalculated an
election to receive alternative benefits. These benefits are referred to as the
“Substitute Benefit”.


The initial miscalculation for these Hughes Participants was the subject of a
filing with the Internal Revenue Service under the Voluntary Compliance
Resolution (“VCR”) program on August 22, 1997. On January 28, 1998, the Internal
Revenue Service issued a compliance statement concerning the VCR application.
Under the compliance statement, Hughes corrected the miscalculation by reducing
the benefits payable to the affected Hughes Participants under the Hughes
Retirement Plan from the initially calculated amount. Under the correction
approved by the IRS in the VCR application, payments under the Hughes Retirement
Plan would continue at the monthly amount originally scheduled under the initial
calculation. When the actuarial equivalent value of a Hughes Participant’s
benefits paid under the Hughes Retirement Plan reaches the maximum limit imposed
by section 415 of the Code, then the remaining payments to the Hughes
Participant will be made under the Hughes Excess Plan. The benefits which were
originally scheduled for payment under the Hughes Retirement Plan under the
initial calculation, but which will instead be paid pursuant to the Hughes
Excess Plan after the maximum limit of section 415 has been reached, are
referred to in this Appendix as the “Reclassified Payments.” Benefits paid under
the Hughes Retirement Plan are not considered Reclassified Payments, even if the
payments exceeded the limits of section 415 of the Code and therefore are not
afforded the tax treatment (including the ability to elect a rollover) afforded
to qualified plan payments.


As a result of the initial miscalculation, some benefit payments from the Hughes
Retirement Plan which Hughes Participants rolled over into their individual
retirement accounts were withdrawn to avoid or minimize excise taxes (“Required
IRA Withdrawals”). Hughes Participants who made Required IRA Withdrawals were
entitled to elect the Substitute Benefit.



41

--------------------------------------------------------------------------------




Furthermore, certain Hughes Participants received payments from the Hughes
Retirement Plan in 1998 which were in excess of the maximum benefit allowed by
Code section 415 under the method of calculating the maximum benefit as
described in the VCR application (“1998 Excess Payments”). Such Hughes
Participants were entitled to elect the Substitute Benefit.


In addition, under their original benefit elections, certain Hughes Participants
were scheduled to have received Reclassified Payments which were not yet paid as
of July 31, 1999. Such Hughes Participants were entitled to elect the Substitute
Benefit.


Under the Hughes Appendix, each affected Hughes Participant was given an
election to be paid the Substitute Benefit. In order to elect the Substitute
Benefit, a Hughes Participant must have signed and delivered to Hughes a written
release in the form and manner acceptable to Hughes. The Substitute Benefit was
provided in consideration for the Hughes Participant’s agreement, made pursuant
to the release, to forego legal action against Hughes and the other persons
specified in the release.


This Special Appendix is intended to provide the unpaid balance of the
Substitute Benefit to Hughes Participants who are Acquired Hughes Participants.
Only Acquired Hughes Participants are affected by this Special Appendix to the
Plan.


Effective as of April 4, 2003, this Appendix A was transferred in its entirety
from the Excess Benefit Plan for the BSS Retirement Plan, as amended to the
Plan.


II.    ELECTION AND CALCULATION OF SUBSTITUTE BENEFIT.


A.2.1
Election of Substitute Benefit.



The following Hughes Participants were provided an opportunity to elect the
Substitute Benefit: (1) Hughes Participants for whom Reclassified Payments were
to be made on or after August 1, 1998, (2) Hughes Participants who received 1998
Excess Payments, and (3) Hughes Participants who made Required IRA Withdrawals.
The election of the Substitute Benefit was made in the time and manner
prescribed by Hughes. The election must have specified the date on which the
Hughes Participant elected to commence payment of the Substitute Benefit, which
must have been a date which was the first through fifteenth anniversary of the
Hughes Participant’s “Deferral Start Date.” The Deferral Start Date for a Hughes
Participant is the later of (x) August 1, 1998, or (y) the day as of which the
initial Reclassified Payment would have been scheduled for payment to the Hughes
Participant, but for the election to receive the Substitute Benefit. The
election must have specified whether the Hughes Participant elected payment in a
single installment, two substantially equal

42

--------------------------------------------------------------------------------




annual installments, or five substantially equal annual installments. The
election must have been accompanied by a properly executed release acceptable to
Hughes. If a Hughes Participant did not effectively elect the Substitute
Benefit, then the Hughes Participant’s remaining Reclassified Payments (if any)
would be made to the Hughes Participant pursuant to the general provisions in
the Hughes Excess Plan applicable to payments attributable to the Hughes
Retirement Plan, as contemplated in the VCR application.


Any election described above by an Acquired Hughes Participant will continue to
apply under this Special Appendix. Any Acquired Hughes Participant who did not
make an effective election will continue to have his or her remaining
Reclassified Payments (if any) made pursuant to the general provisions in the
Plan (as successor to the Hughes Excess Plan) applicable to payments
attributable to the Retirement Plan (as successor to the Hughes Retirement
Plan), as contemplated in the VCR application.


A.2.2    Calculation of Substitute Benefit.


If a Hughes Participant elected the Substitute Benefit, then in lieu of payment
from the generally applicable provisions of the Hughes Excess Plan of the Hughes
Participant’s remaining Reclassified Payments (if any), the Substitute Benefit
became payable. The Substitute Benefit was the amount credited to the Hughes
Participant’s Hughes Account, calculated as described in Section A.2.4(a) of
this Appendix.


A.2.3    Definitions.


a.    Suspended Payments.


Certain Hughes Participants elected a short-term deferral of Reclassified
Payments which, but for such election, would have been paid between January 1,
1998 and July 1, 1998. Under this Appendix, the term “Suspended Payments” refers
to the Reclassified Payments which were subject to the short-term deferral
described in the preceding sentence.


b.    Proximate Reclassified Payments.


The term “Proximate Reclassified Payments” refers to those Reclassified Payments
(other than Suspended Payments) which, in the absence of an election of the
Substitute Benefit, would have been scheduled for payment under the Hughes
Excess Plan on or prior to July 1, 1999.



43

--------------------------------------------------------------------------------




c.    Distant Reclassified Payments.


The term “Distant Reclassified Payments” refers to Reclassified Payments which,
in the absence of an election of the Substitute Benefit, would have been
scheduled for payment under the Hughes Excess Plan after July 1, 1999. Distant
Reclassified Payments may be recalculated to reflect how the Retirement Plan
implemented the repeal of section 415(e) of the Code.


d.    Settlement Credit.


The term “Settlement Credit” refers to an amount calculated for each Hughes
Participant which is the greater of (i) or (ii) below:


(i)
The amount under this item (i) equals ten percent (10%) of the sum of (aa) the
Hughes Participant’s Suspended Payments (if any), plus (bb) the Hughes
Participant’s Proximate Reclassified Payments (if any).



(ii)
The amount under this item (ii) equals (aa) the sum of (x) the Hughes
Participant’s Required IRA Withdrawals (if any) and (y) the Hughes Participant’s
1998 Excess Payments (if any), times (bb) a percentage not to exceed fifty-five
percent (55%), determined according to the date elected by the Hughes
Participant for payment of the Substitute Benefit. For each of the first five
full years after August 1, 1998 that payment is deferred, the percentage will
increase by five percent (5%), and for each of the next ten additional full
years that payment is deferred, the percentage will increase by three percent
(3%). Thus, for a Hughes Participant who elected payment of the Substitute
Benefit on July 31, 2013 (a total deferral of 15 years), the percentage is
fifty-five percent (55%).



e.    Acquired Hughes Participant.


The term “Acquired Hughes Participant” means any person who became a Participant
or a Former Participant under the terms of the Employee Matters Agreement
between The Boeing Company and Hughes Electronics Corporation.


f.    Hughes Retirement Plan.


The term “Hughes Retirement Plan” means the Hughes Non-Bargaining Retirement
Plan.

44

--------------------------------------------------------------------------------






A.2.4    BSS Account.


a.
Hughes Account



Hughes established an account, for bookkeeping purposes only, for each Hughes
Participant who elected the Substitute Benefit (the “Hughes Account”). The
Hughes Account was to be credited as follows:


(i)
The Hughes Account of a Hughes Participant who elected the Substitute Benefit
was initially credited, as of August 1, 1998, by (aa) the sum of the Hughes
Participant’s Suspended Payments (if any), plus (bb) interest on the Hughes
Participant’s Suspended Payments (if any) at the rate of one-half percent (0.5%)
per month from the date each payment would have been made but for the suspension
through July 31, 1998, plus (cc) the Hughes Participant’s Settlement Credit (if
any).



(ii)
As of the date that each Proximate Reclassified Payment and Distant Reclassified
Payment would have been made (but for the Hughes Participant’s election of the
Substitute Benefit), commencing with the Reclassified Payment which would have
been made August 1, 1998, the Hughes Account was credited with the amount of
such Reclassified Payment. In addition, if Reclassified Payments were made to a
Hughes Participant in January through March, 1998, then the Hughes Participant
who elected the Substitute Benefit was allowed to elect that his
regularly-scheduled payments from the Hughes Excess Plan be credited to the
Hughes Account as of the date such payments would otherwise have been made. The
amount of the regularly-scheduled payments to be credited to the Hughes Account
must not exceed the amount by which such Reclassified Payments increased his
taxable income for 1998, as determined by Hughes.



(iii)
As of the last day of each month, through the month specified below, the unpaid
amount of the Hughes Account is increased by interest at a monthly rate of
0.7591% (approximately an equivalent annual rate of 9-1/2% compounded monthly).
The duration of interest credits depends upon the payout election made by the
Hughes Participant pursuant to Section A.2.1 of the Appendix.


45

--------------------------------------------------------------------------------




Interest is credited though the last day of the month immediately preceding the
month for which the final payment of the Substitute Benefit is made for any
Hughes Participant who (aa) elected payment in a single sum, (bb) elected
payment in two substantially equal installments, or (cc) elected payment in five
installments commencing on or before the eleventh anniversary of the Hughes
Participant’s Deferral Start Date. Interest is to be credited through the last
day of the month immediately preceding the month for which the initial
installment payment of the Substitute Benefit is made for any Hughes Participant
who elected payment in five installments commencing on or after the twelfth
anniversary of the Hughes Participant’s Deferral Start Date, and no interest may
be credited for such Hughes Participant on or after the date installments
commence.


b.
Continuation as BSS Account



On the Closing Date, the Company shall establish an account, for bookkeeping
purposes only, for each Acquired Hughes Participant who elected the Substitute
Benefit (the “BSS Account”). The BSS Account shall be credited as follows:


(i)
The BSS Account shall be initially credited with the unpaid amount of the
Acquired Hughes Participant’s Hughes Account under the Hughes Excess Plan as of
the Closing Date.



(ii)
As of the date that each Distant Reclassified Payment would have been made (but
for the Hughes Participant’s election of the Substitute Benefit), commencing
with the first Distant Reclassified Payment payable after the Closing Date, the
BSS Account will be credited with the amount of such Distant Reclassified
Payment.



(iii)
As of the last day of each month, through the month specified below, the unpaid
amount of the BSS Account is increased by interest at a monthly rate of 0.7591%
(approximately an equivalent annual rate of 9-1/2% compounded monthly). (If the
month specified below occurred prior to the Closing Date, then no interest
credits will be made to the BSS Account). The duration of interest credits
depends upon the payout election made by the Acquired Hughes Participant
pursuant to Section A.2.1 of the Appendix. Interest is credited though the last
day of the


46

--------------------------------------------------------------------------------




month immediately preceding the month for which the final payment of the
Substitute Benefit is made for any Acquired Hughes Participant who (aa) elected
payment in a single sum, (bb) elected payment in two substantially equal
installments, or (cc) elected payment in five installments commencing on or
before the eleventh anniversary of the Hughes Participant’s Deferral Start Date.
Interest is to be credited though the last day of the month immediately
preceding the month for which the initial installment payment of the Substitute
Benefit is made for any Acquired Hughes Participant who elected payment in five
installments commencing on or after the twelfth anniversary of the Acquired
Hughes Participant’s Deferral Start Date, and no interest may be credited for
such Acquired Hughes Participant on or after the date installments commence.


A.3.1    Payment During Hughes Participant’s Life.


The BSS Account will be paid to the Acquired Hughes Participant as specified in
the election described in Section A.2.1 of this Appendix.


A.3.2    Payment Following Hughes Participant’s Death.


The unpaid balance of the BSS Account will be paid to the Acquired Hughes
Participant’s Beneficiary as follows.


Unless the Hughes Participant elected otherwise, one-half of the unpaid balance
of the BSS Account shall be paid as soon as feasible following the Acquired
Hughes Participant’s death and the remaining one-half shall be paid in January
of the following year.


Each Hughes Participant was entitled to elect, at the time of the Hughes
Participant’s election under Section A.2.1 of this Appendix, that the benefit
payable to the Beneficiary following the death of the Hughes Participant shall
be made at the time and in the manner payment would have been made to the Hughes
Participant during the Hughes Participant’s life. This election will continue to
apply to Acquired Hughes Participants.


If Reclassified Payments remain unpaid following payment of the BSS Account to
the Beneficiary, then the Reclassified Payments shall be paid to the Beneficiary
at the time the Reclassified Payments would have been paid but for the election
of the Substitute Benefit. Unless an Acquired Hughes Participant elects
otherwise, the Beneficiary for purposes of this Appendix shall be the
Beneficiary otherwise designated under the

47

--------------------------------------------------------------------------------




Retirement Plan. The Acquired Hughes Participant shall be entitled to name a
different Beneficiary for purposes of this Appendix.


IV.    MISCELLANEOUS PROVISIONS.


A.4.1    General.


This Appendix is incorporated by reference into the Plan as if set forth fully
therein. Any capitalized terms used in this Appendix which are not defined in
this Appendix shall have the meanings specified in the Plan.


A.4.2    Elections Irrevocable.


Elections by a Hughes Participant under this Appendix are irrevocable.


A.4.3    Defense Retirees.


In 1997, the Hughes’ defense businesses were acquired by Raytheon Company. As
part of that transaction, the Hughes and Raytheon Company agreed that the
liabilities of the Plan and the assets and liabilities of the Retirement Plan
attributable to defense employees and retirees will be transferred to plans
sponsored by Raytheon Company. Accordingly, the provisions of this Appendix
apply only to non-defense retirees, and no benefit is created under this
Appendix for defense retirees.


A.4.4    Section 415 Changes.


Code section 415(e) was repealed effective for limitation years beginning on or
after January 1, 2000. The repeal may increase the limitation on benefits
payable from the Retirement Plan to some or all Acquired Hughes Participants who
elected the Substitute Benefit. The Company reserves the right to pay the
Substitute Benefit from the Retirement Plan in lieu of the benefits payable
hereunder to the extent permitted by law.





48

--------------------------------------------------------------------------------






APPENDIX B
Plan Provisions Prior To January 1, 1999


B1.1    Eligibility and Benefits for BCERP Participants
Prior to January 1, 1999, this Plan offered certain benefits to participants in
the BCERP whose benefits were affected by the limitations on benefits or
contributions imposed by section 415 and 401(a)(17) of the Code. Effective
January 1, 1999, certain of those participants were transferred to the SERP and
ceased to be eligible for benefits under this Plan based upon their
participation in the BCERP. To the extent any participant eligible for benefits
under this Plan based upon his or her participation in the BCERP was not
transferred to the SERP, such participant shall remain eligible to participate
in this Plan and to receive such benefits. Effective January 1, 2008, all such
benefits remaining under this Plan have commenced and are not subject to the
deferral and distribution rules under Articles IV & V of the 2008 restatement.


With respect to the BCERP, the benefits under this Plan represent the difference
between the actual benefits of a Participant under the BCERP and the benefits
that would have been payable under that plan except for the limitations on
benefits imposed by sections 415 and 401(a)(17) of the Code. The benefits
payable under this Plan with respect to the BCERP were payable to the
Participant or to any other person who is receiving or entitled to receive
benefits with respect to the Participant under the BCERP, and were paid in the
same form, at the same times and for the same period as benefits were paid with
respect to the Participant under the BCERP.


Notwithstanding the foregoing, if the Actuarial Equivalent of the benefit
payable under this Plan with respect to the BCERP was $10,000 or less, the
Actuarial Equivalent value of the benefit was paid in the form of an automatic
lump sum at the same time as benefits began or were paid under the BCERP.
Actuarial Equivalent is defined in the BCERP. This paragraph applies to
Participants who retire or begin receiving termination benefits under the BCERP
on or after February 1, 1997, and for this purpose the Actuarial Equivalent
shall be determined as of the Participant’s Retirement Date under the Employee
Retirement Plan. This paragraph shall also apply to Participants who are
receiving benefits under this Plan as of February 1, 1997, and for this purpose
the Actuarial Equivalent shall be determined with respect to each participant’s
remaining benefits payable under this Plan determined as of February 1, 1997.


Effective January 1, 1999, any Employee who is eligible to participate in the
SERP shall no longer be entitled to any benefit under this Appendix B1.1. To the
extent any such Employee is determined to be entitled to a benefit under this
Appendix B1.1 of the Plan, such benefit shall be offset by any benefits received
under the SERP. Any Employee who was a Participant in this Plan as of December
31, 1998 and eligible for a benefit under this Appendix B1.1 shall remain
eligible for such benefit unless and until such Employee

49

--------------------------------------------------------------------------------




becomes eligible to participate in the SERP. The Plan will respect beneficiary
designations made by a Participant at the time of commencement of the benefit
under this Section B.1.1, notwithstanding any contrary definition of Beneficiary
under the Plan.


B1.2    Eligibility and Benefits for FSP Participants
Prior to January 1, 1999, salaried employees who were not represented by a
collective bargaining agent were eligible to participate in the FSP.
Accordingly, participants in the FSP were eligible to participate in this Plan
prior to that date, to the extent that their FSP benefits were limited by Code
sections 415 and 401(a)(17).


The benefits under this Plan with respect to a particular year were the
additional benefits that would have been payable under the FSP if the reduction
on contributions and other additions had not been made. All amounts deferred
under this Plan were credited to the Accounts of Participants at the time such
amounts would otherwise have been credited to their accounts under the FSP.


For periods before January 1, 2009, a Participant’s Account is credited with
interest in accordance with the Interest Fund method under Section 7.2 (Earnings
Credits).


For periods on or after January 1, 2009, a Participant’s Account is credited
with earnings in accordance with the method elected by the Participant under
Section 7.2 (Earnings Credits).


The benefits payable under this Plan with respect to the FSP will be payable to
the Participant in accordance with the distribution rules under Article VI.



50